Citation Nr: 1507878	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-35 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence was received to reopen the Veteran's claim for service connection for a right knee disorder, and if so, whether service connection for that disorder is warranted.

2.  Whether new and material evidence was received to reopen the Veteran's claim for service connection for a left knee disorder, and if so, whether service connection for that disorder is warranted.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 through June 1984.  During that period of service, the Veteran was deployed to Beirut, Lebanon, where he engaged the enemy in combat and was decorated with the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which among other issues, declined to reopen the Veteran's claim for service connection for a right knee disorder, and, reopened but denied the Veteran's claim for service connection for a left knee disorder.  The Veteran perfected a timely appeal of those issues.

Testimony was received from the Veteran during an April 2014 video conference hearing.  A transcript of this testimony is associated with the claims file.  The Board notes that the issue on appeal concerning the Veteran's claimed left knee disorder was mistakenly characterized on the record during the hearing as an original claim for service connection.  Upon review of the record, however, the Board observes that the claim that is the subject of this appeal actually seeks to reopen the Veteran's claim concerning that disability.

Subsequent to the Veteran's hearing, the Board received additional evidence that was accompanied by a waiver of review by the agency of original jurisdiction (AOJ), executed validly under 38 C.F.R. § 20.1304(c).  This evidence is also associated with the claims file and has been reviewed as part of the record on appeal.

The Board notes that the Veteran was initially represented in this matter by Disabled American Veterans.  In March 2012, however, the Veteran filed a new VA Form 21-22 in which he appoints North Carolina Division of Veterans Affairs to act as his new representative.  Indeed, the Veteran was assisted at his video conference hearing by a representative from that organization.  The Board recognizes this change in representation.

The issue of the Veteran's entitlement to a temporary total disability rating, pursuant to 38 C.F.R. § 4.30, for convalescence following shoulder surgery has been raised by the record in an October 2013 submission, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  An August 1985 decision denied the Veteran's original claims for service connection for right and left knee disorders; notice of that decision was mailed to the Veteran on August 29, 1985; and the Veteran did not subsequently appeal that decision.

 2.  The Veteran's current request to reopen his claims for service connection for right and left knee disorders was received in May 2010.

 3.  The evidence associated with the claims file since the August 1985 decision, when considered with the evidence previously of record, relates to the previously unestablished questions of whether the Veteran has current knee disabilities that are related etiologically to his injuries sustained during his active duty service, and moreover, raises a reasonable possibility of substantiating the Veteran's claims for service connection.
 
4.  The evidence shows that the Veteran sustained knee injuries during combat in Beirut, Lebanon, and that he has experienced ongoing knee problems that have been diagnosed as right and left knee degenerative spurring of the patella and right knee medial meniscus tear, status-post arthroscopic surgery.


CONCLUSIONS OF LAW

1.  The evidence associated with the claims file since the RO's final August 1985 decision is new and material, and the Veteran's claims for service connection for right and left knee disorders are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

2.  The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board is cognizant of VA's notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nonetheless, given the fully favorable actions taken below as to the issues on appeal, no further notification or assistance in developing the facts pertinent to this matter is required at this time.  Indeed, any such action would result only in delay.





II.  New and Material Evidence

The Veteran's initial claims for service connection for bilateral knee disorders were denied in an August 1985 decision.  As bases for its denials, the RO determined that the evidence available at that time did not show that the Veteran sustained any injuries to his knees during service, and also, did not show that the Veteran had a current disability in either knee.  The Veteran did not appeal the August 1985 decision; hence, that decision became final.  38 U.S.C.A. § 7105(c).

The pending request to reopen the Veteran's claims for service connection was received by VA in May 2010.  In an October 2010 rating decision, the Nashville RO determined that new and material evidence had not been obtained to reopen the Veteran's claim for service connection for a right knee disorder, but, did apparently determine that new and material evidence as to the Veteran's claim for service connection for a left knee disorder was received.  Nonetheless, the RO denied service connection for a left knee disorder on the merits of the assembled evidence.  As noted above, the Veteran has appealed this decision and this matter is now before the Board for its consideration.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108 , however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the final August 1985 decision, the evidentiary record consisted only of the Veteran's claims submissions; service treatment and personnel records which establish that the Veteran was involved in combat during deployment to Beirut, Lebanon; an April 1985 statement in which he alleged in-service injuries sustained during combat; and a May 1985 VA examination that apparently did not reveal any objective knee findings at that time.

Since the August 1985 decision, VA has obtained additional evidence which includes private and VA treatment records and a September 2010 VA examination report which document treatment for and diagnoses of ongoing right and left knee degenerative spurring of the patella and right knee medial meniscus tear, status-post arthroscopic surgery.  Newly received evidence also includes multiple lay statements from the Veteran's service buddies, which attest to the Veteran's allegations that he sustained knee injuries during service, as well as statements from friends, co-workers, his parents, and his reverend, all of which attest to ongoing knee problems that essentially date back to his period of active duty service.  A transcript of the Veteran's April 2014 hearing testimony is also associated with the record, and reflects testimony that is essentially consistent with the foregoing.

Overall, the evidence associated with the record since the final August 1985 decision addresses the previously disputed questions of whether the Veteran has a current disorder in either knee, and, whether such disorder are related in some way to his active duty service.  In view of the same, the Board finds that new and material evidence has been received.  Accordingly, the Veteran's claims for service connection for right and left knee disorders are reopened.  These claims will next be addressed by the Board on a de novo basis, an action that will not prejudice the Veteran in light of the ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


III.  Service Connection for Knee Disabilities

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain listed chronic diseases, including arthritis, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

Subject to the foregoing laws and regulations, the Board notes that the Veteran alleges in his April 1985 statement and April 2014 hearing that he sustained injuries to his knees after being thrown to the ground following an enemy grenade blast.  According to the Veteran, he experienced immediate symptoms in his knees, and after retreating to safety, was treated in the field.  He alleges further that he has experienced ongoing and chronic symptoms in his knees since that time.

Service treatment records are silent for any subjective knee complaints or objective knee findings.  Nonetheless, the Veteran's assertions are supported credibly by buddy statements received in January 2013, which attest that the Veteran did experience extreme pain in his knees immediately after the blast and over the ensuing period of service.  Also, the Veteran's assertions that he experienced ongoing and chronic knee symptoms following the initial injury are also supported credibly by March 2014 statements received from his parents, friends, and co-workers, and a December 2010 statement from the Veteran's church reverend.

A September 2010 VA examination revealed right and left knee degenerative spurring of the patella and right knee medial meniscus tear, status-post arthroscopic surgery.  The examiner opined that it is less likely than not that an etiological relationship exists between the Veteran's knee disorders and his active duty service, and as rationale, noted that the service treatment records did not reflect any in-service complaints or treatment related to his knees.  Also, the examiner observed, the post-service evidence showed no record of any treatment for his knees for 20 years after his in-service injury.  Finally, the examiner pointed out that the Veteran had acknowledged on his own that he had sustained a twisting injury to his knees in 2004 while at work.  Still, the examiner made no mention and did not address the Veteran's assertions of continuity of symptoms that dated back to his period of service.  Also, the Board points out that the examiner had not had the opportunity to review corroborating buddy statements and lay statements that were submitted to VA after the examination.

In conjunction with the foregoing, letters received in December 2010 and January 2013 from the Veteran's private physician, Dr. C.K.N., express the opinion that, although a definitive opinion as to an etiological relationship between the Veteran's current knee conditions and the injuries sustained during his active duty service could not be given; nonetheless, a fall onto one's knees, as described by the Veteran, can cause chondromalacia patella injuries that would one day lead to a degenerative process.

Overall, the Board finds that the Veteran's assertions of in-service injuries to his knees and subsequent and ongoing knee symptoms are credible, and thus, must be afforded full probative weight.  Although the September 2010 VA examiner provided a thoughtful rationale for her negative opinion based on evidence that was available at that time, ultimately, that opinion is incomplete because of the examiner's failure to address the Veteran's reported continuity of symptoms, and also, because subsequently submitted evidence concerning the onset and continuity of the Veteran's symptoms was not available for the examiner's review and consideration.  Indeed, in his somewhat favorable opinions, Dr. C.K.N. acknowledges that a medically certain opinion as to the etiology of the Veteran's knee conditions cannot be rendered.  Nonetheless, to the extent that he has suggested that the mechanism of the Veteran's in-service injury may well be the cause for the Veteran's current conditions, given the Veteran's credible assertions of continuity, the preponderance of the evidence does weigh in favor of determining that the Veteran's current knee conditions have resulted from his in-service combat injuries.

In view of the same, the Veteran is entitled to service connection for and right and left knee disabilities.  This appeal is granted.


ORDER

New and material evidence has been received, and the Veteran's previously denied claim for service connection for a right knee disorder is reopened.

New and material evidence has been received, and the Veteran's previously denied claim for service connection for a left knee disorder is reopened.

Service connection for a right knee disability is granted.

Service connection for a left knee disability is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


